DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 3-10, 12-13, 16-20 are previously presented.
Claims 2, 11, 21 are currently amended.
Claim 14 is cancelled.
Claim 15 is withdrawn – currently amended.
Claims 22-23 are new.

Response to Arguments

Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive.

Argument: Applicant argues that the anticipation of claim 1 is improper because DePiano does not teach “an airflow path extends along outer sides of the consumable unit and through the consumable unit as claimed”.  Remarks pp. 7-8.

This is not found persuasive because Applicant appears to mean an airflow path during operation as a manner of operating or intended use of the product/apparatus that flows past 
	DePiano’s airflow path is in fluid communication with the cartridge and the substrate as a manner of operating or intended use of the apparatus.  The apparatus, when assembled, is capable of flowing air over the recited structures.
	The claim language does not indicate that the air flow pat is exterior or circumferentially surrounding the outer sides of the consumable unit.  The air flow path must simply be “along” (i.e. adjacent to) the outer sides of the consumable unit.  Whether the adjacent to indicates exterior to or interior to the outer sides of the consumable unit remains unclaimed.
	Therefore, Applicant’s remarks are not found persuasive.

	Argument: Applicant argues that DePiano does not disclose an airflow path that surrounds the cartridge or the substrate.  Remarks pp. 8-9.

	This is not found persuasive because it is a manner of operating or intended use of the claimed product.  The air flow path when the apparatus/product is not in use is taken as stagnant/non-moving air.   It is only when the apparatus/product is operating with the heater on that there is any non-negligible air flow which can be consumed by the user as inhaled around/surrounding the apparatus.  Therefore, the airflow path is not a structural feature of the apparatus but a constraint on the manner of operating/intended use which is a function of the article worked upon, the air.  That the apparatus of the cited prior art is capable of having air sucked/blown past the recited structure is an intended use of that structure that the DePiano reference is interpreted as being capable of satisfying.
	Therefore, Applicant’s Remarks are not found persuasive.

	Argument: Applicant argues that the rejection of claim 6 is improper because no portion of DePiano teaches an air flow path that travels along (i.e. parallel to) side walls of DePiano’s external shell 212, which the OA compares to the claimed receiving portion.  Remarks pp. 9.
	
	This is not found persuasive because, as indicated above, the broadest reasonable interpretation of along is substantially parallel to, interior or exterior to/surrounding.
	Furthermore, a certain amount of the air flow during use would necessarily pass through the recited structures as they are all shown as being in fluid communication as a manner of operating/intended use of the structures.
	Therefore, Applicant’s Remarks are not found persuasive.

	Argument: Applicant argues that the rejection of claim 8 is improper because it relies on an interaction between elements of DePiano that is not suggested anywhere in DePiano and appears to be impossible.  Remarks pp. 9.

	This is not found persuasive because the cartridge and external shell need not have direct interaction but must interact with the fluid flow as a manner of operating/intended use of the apparatus/product which is present in the claimed subject matter.  Since the flow paths are as claimed regarding the fluid connectivity, the apparatus of the cited prior art is interpreted as being capable of meeting the recited limitation regarding the flow path(s) of the fluid in operation of the apparatus.
	Therefore, Applicant’s Remarks are not found persuasive.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 10-13, 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DePiano (US 2014/0270729).

Regarding claim 1, DePiano discloses an aerosol generating apparatus (see atomizer 208 of [0087]), comprising: a receiving portion (see external shell 212 of [0067]) configured to receive a consumable unit (see cartridge 200 of [0067]/disposable flavor-containing cartridge of [0050] which contains the reservoir substrate 210 of [0067]);
and at least one locating member (See [0079], [0087], [0118].  Base 202 is analogous to the locating member, which positions the disposable cartridge/reservoir),
Wherein the at least one locating member is configured to locate or position the consumable unit within the receiving portion such that an airflow path (see airflow path of [0051], [0077], [0079]) extends along outer side of the consumable unit and through the consumable unit entering at one end region (see cavity 256 of [0079]) thereof and exiting from an opposite end region thereof, the outer sides of the consumable unit being arranged between the one end region and the opposite end region.  See Fig. 2 – the airflow passes through the 

[AltContent: textbox (Consumable unit (reservoir substrate 210))][AltContent: arrow][AltContent: textbox (Opposite end region)][AltContent: arrow][AltContent: textbox (One end region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Air flow path)][AltContent: textbox (Locating member (base 202))][AltContent: textbox (Receiving portion (external shell 212))]
    PNG
    media_image1.png
    717
    529
    media_image1.png
    Greyscale


2, DePiano discloses wherein the at least one locating member (base 202) is configured to extend into the one end region and/or (Markush grouping – only one condition of two conditions is required) the opposite end region of the consumable unit when the consumable unit is received within a space or cavity of the receiving portion.  See Fig. 2, the base 202 is configured to extend into the end region and the opposite end region.
[AltContent: textbox (One end region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Base 202 extends into the one end region when the consumable unit is received within a space or cavity of the receiving portion.)]
    PNG
    media_image1.png
    717
    529
    media_image1.png
    Greyscale

	Regarding claim 3, DePiano discloses wherein the at least one locating member is configured to transmit heat to the consumable unit.  Examiner has interpreted that the locating 
	The heating element 218 radiates, conducts and convects heat to the entire apparatus, that some of the energy passes from the base to the article worked upon, the cartridge, is taken as a manner of operating or an intended use of the apparatus.

	Regarding claim 4, DePiano discloses wherein the airflow path (manner of operating/intended use satisfied) substantially surrounds the consumable unit when the consumable unit is received within the receiving portion.  See Fig. 2.

	Regarding claim 5, DePiano discloses wherein the at least one locating member (base 202) is configured to direct airflow long the airflow path to enter the consumable unit (entrance to consumable unit is reservoir end 254 of [0074]) at the one end region of the consumable unit.  Examiner has interpreted that the exploded view of Fig. 2, when assembled, would have the base configured to direct airflow along the airflow path to enter the consumable unit at the one end region of the consumable unit.  See Fig. 2, the manner of operating/intended use of the apparatus is satisfied.

[AltContent: textbox (Airflow path)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Other end region)][AltContent: arrow][AltContent: textbox (One end region)]
    PNG
    media_image2.png
    591
    804
    media_image2.png
    Greyscale


	Regarding claim 6, DePiano discloses wherein a space or cavity in the receiving portion (external shell 212) is defined by side walls of the receiving portion (see Fig. 2, the external shell 212 contains a cylindrical void/space within), the at least one locating member being arranged to locate or position the consumable unit within the space or cavity such that the airflow path travels or extends along the side walls.  See Fig. 2, the air flow path is interpreted by Examiner as a manner of operating/intended use of the locating member and consumable unit which is satisfied by the cited prior art DePiano.  See annotated Fig. 2 above which denotes the typical air flow path during operation of the apparatus.

	Regarding claim 7, DePiano discloses wherein the side walls substantially surround the consumable unit when the consumable unit is received within the space or cavity.  See Fig. 2, while an exploded view, Examiner has interpreted that, when assembled, the apparatus of this Fig. would read on the claimed relationship.

8, DePiano discloses further comprising: a housing (see external shell 126 of [0058]) enclosing the receiving portion (external shell 212 – see Fig. 1), the housing including at least one housing inlet (see air intake 118 of [0061]) in fluid communication with the airflow path and being spaced from the side walls of the receiving portion (see shell) (see Fig. 1, [0057], [0061]).
	
	Regarding claim 10, DePiano discloses an aerosol generating system (treated as an apparatus claim – see atomizer 208 of [0087]) comprising the aerosol generating apparatus (see control body 102 of [0054]) according to claim 1 and a consumable unit (see cartridge 200 of [0067]).

	Regarding claim 11, DePiano discloses wherein the consumable unit includes a body or charge of an aerosol-forming substance (see reservoir layer 144 of [0060]) for receipt (intended use satisfied – see flavors of [0048]) in the apparatus, the body or charge being permeable to a flow of air (see wicking and aersolization zone 146 of [0060]) and having an airflow inlet (see inlet 254a of Fig. 2) at one end region thereof and an airflow outlet (see 254b) at an opposite end region thereof (see Figs. 2, the inlet is at an opposite end region from the one end region – while the drawings are cartoon-style and not to scale, the openings are clearly shown at opposite ends of the apparatus).

	Regarding claim 12, DePiano discloses wherein the airflow inlet includes a recess (a small space created by a setback from a wall – see Fig. 1-2, the end region includes an indentation/recess that forms a space) or an indentation formed in the one end region of the body or charge.
[AltContent: arrow][AltContent: textbox (Indentation in body/charge)]	
    PNG
    media_image3.png
    698
    527
    media_image3.png
    Greyscale


	Regarding claim 13, DePiano discloses wherein the recess or indentation (see 254a) formed in the one end region of the body or charge is configured to receive the at least one locating member (see base 202) of the apparatus.  Examiner has interpreted that the structures attached to the base are a part of the base (see 208, 206, 204) and that the insertion of the base and attached structures satisfies the broadest reasonable interpretation of receiving the at least one location member of the apparatus.

16, DePiano discloses wherein the consumable unit further includes a cartridge (see Fig. 2, see external shell 212) containing the body or charge (see 210).

	Regarding claim 17, DePiano discloses wherein the at least one housing inlet is positioned at a different axial height of the housing as an air inlet into the receiving portion.  See Fig. 1, there are inlets 118 and an air flow path from the control body 102 into the cartridge 104.  These inlets/openings are not at the same height/symmetrical location of the reference.  

	Regarding claim 18, DePiano discloses wherein the at least one locating member (see base 202) is a projection extending from a base of the receiving portion (external shell 212).  See Fig. 2, Examiner has interpreted that the locating member and receiving portion of the apparatus are in contact and therefore satisfies the broadest reasonable interpretation of extending from (being lengthened or spread out) as understood by one of ordinary skill in the art before the effective filing date – when assembled the base of the shell extends from the base.  The claim limitation does not necessarily require that the locating member and the base of the receiving portion be integral.

    PNG
    media_image4.png
    565
    823
    media_image4.png
    Greyscale


19, DePiano discloses wherein the projection is hollow and defines a channel therethrough.  See Fig. 2, there is a hollow channel/air flow path through the locating member and receiving portion.

	Regarding claim 20, De Piano discloses wherein the projection is pipe shaped.  See Fig. 2, the projection is annular/cylindrical and shape and therefore satisfies the broadest reasonable interpretation of pipe shaped; pipes are necessarily hollow as understood by one of ordinary skill in the art before the effective filing date.

	Regarding claim 21, DePiano discloses wherein the projection (see Fig. 2, [0091] protrusions) is a spike (a thin pointed piece) having a sharp (any sharpness protrusion can read on the claimed tip) configured for (manner of operating/intended use) for penetrating the consumable unit.  Examiner has interpreted that any protrusion is capable of penetrating the consumable unit as a manner of operating or intended use of the tip and consumable unit.  With sufficient force, even a dull/blunted protrusion can penetrate the consumable unit.

Regarding claims 22-23, which depend from claim 1 and incorporate all of the limitations of claim 1 therein, these new claims are re-mapped according to the broadest reasonable interpretation of the associated structures in the rejection of claims 22 and 23, and the instant OA can properly be made final.

Regarding claim 22, DePiano discloses an aerosol generating apparatus (see atomizer 208 of [0087]), comprising: 
a receiving portion (see base 202 of [0067]) configured to receive a consumable unit (see cartridge 200 of [0067]/disposable flavor-containing cartridge of [0050] which contains the reservoir substrate 210 of [0067] – article worked upon);

Wherein the at least one locating member is configured to locate or position the consumable unit within the receiving portion such that an airflow path (see airflow path of [0051], [0077], [0079]) extends along outer side of the consumable unit and through the consumable unit entering at one end region (see cavity 256 of [0079]) thereof and exiting from an opposite end region thereof, the outer sides of the consumable unit being arranged between the one end region and the opposite end region.  See Fig. 2 – the airflow passes through the cavity, past the heating element and through the substrate 210 as claimed as a manner of operating the apparatus or an intended use of the apparatus, which is satisfied (see air flow of [0041] – the only path from the outside of the apparatus to the inside of the user’s mouth is through the apparatus in use – in travelling from the one end region to the other/distal/opposite end region, the air flow path takes the gasses through the outer sides of the consumable unit).
DePiano discloses: wherein the at least one locating member (see protrusions 224 of cited portions) is configured to extend into the one end region of the consumable unit (see cartridge/reservoir substrate 210) when the consumable unit is received within a space/cavity of the receiving portion (see 212 as cited above) (See Fig. 2 – the Fig. shows an “exploded view” - when the apparatus is assembled, the base extends into the consumable unit and is received in a space of the receiving portion).

	Regarding claim 23, DePiano discloses an aerosol generating apparatus (see atomizer 208 of [0087]), comprising: 
a receiving portion (see base 202 of [0067]) configured to receive a consumable unit (see cartridge 200 of [0067]/disposable flavor-containing cartridge of [0050] which contains the reservoir substrate 210 of [0067] – article worked upon);

Wherein the at least one locating member is configured to locate or position the consumable unit within the receiving portion such that an airflow path (see airflow path of [0051], [0077], [0079]) extends along outer side of the consumable unit and through the consumable unit entering at one end region (see cavity 256 of [0079]) thereof and exiting from an opposite end region thereof, the outer sides of the consumable unit being arranged between the one end region and the opposite end region.  See Fig. 2 – the airflow passes through the cavity, past the heating element and through the substrate 210 as claimed as a manner of operating the apparatus or an intended use of the apparatus, which is satisfied (see air flow of [0041] – the only path from the outside of the apparatus to the inside of the user’s mouth is through the apparatus in use – in travelling from the one end region to the other/distal/opposite end region, the air flow path takes the gasses through the outer sides of the consumable unit).
DePiano further discloses: a cover (see external shell 212) that is configured to attach to an upper end (see Fig. 10 – the attachment point is above the lower end, when the apparatus is so rotated) of the receiving portion (see cited portion above – base 202) that is nearer the opposite end of the consumable unit than the one end of the consumable unit such that the air flow path passes through the cover (manner of operating/intended use – does not require the cover to have perforations/holes for air to pass through, not interpreted as a structural feature of the apparatus) after exiting the opposite end of the receiving unit (see Figs 9-10).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DePiano (US 2014/0270729) and further in view of Plojoux (US 2014/0338686).

	Regarding claim 9, DePiano does not disclose wherein the at least one housing inlet (see air intake 118) is positioned at the same axial height of the housing as an air inlet into the receiving portion (external shell 212).  See Fig. 1-2, there is not a second air inlet at the same axial height of the housing as an air inlet into the receiving portion.
	In the same field of endeavor of aerosol generating devices (see title), Plojoux (US 2014/0338686) discloses wherein the at least one housing inlet (see Fig. 2) is positioned at the same axial height of the housing as an air inlet into the receiving portion.
[AltContent: textbox (Same axial height)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Air inlet of receiving portion)][AltContent: arrow][AltContent: textbox (Air inlet of housing portion)]
    PNG
    media_image5.png
    769
    534
    media_image5.png
    Greyscale

	See Fig. 2, [0075].  Multiple air inlets are disclosed and they are in symmetrical/same axial height positions with respect to the housing and receiving portion.
	Addition of the second air inlet and rearrangement to be at the same axial height would have been a duplication and rearrangement of parts or a change in shape/configuration of the housing construction which is art-recognized by one of ordinary skill in the art before the effective filing date.

	Doing so had the benefit that it allowed for improved circulation and symmetrical ventilation of the cylindrical/annular cartridge and achieved consistent concentrations of the flavor compounds in the air flow.  This was desirable in DePiano.
	Therefore, it would have been obvious to one of ordinary skill in the art to duplicate an air inlet and make it at the same axial height as in Plojoux in the apparatus of DePiano to arrive at the claimed invention before the effective filing date because doing so would have been a mere duplication of essential working parts and made the flow more uniformly saturated with the aerosol flavourants.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743